1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Abucar Nunow ABIKAR, Barkadle                     Case No.: 18-CV-1700 JLS (AGS)
     Sheikh Muhamed AWMAGAN, Arab
12
     Mursal DEH, Majuma MADENDE,                       ORDER GRANTING DEFENDANTS’
13   Osman Musa MOHAMED, Osman Musa                    MOTION TO STAY
     MUGANGA, Rukia MUSA, and Fatuma
14
     SOMOW, on behalf of themselves and all            (ECF No. 25)
15   others similarly situated,
16                                   Plaintiffs,
17   v.
18   Bristol Bay Native Corporation; Glacier
     Technical Solutions, LLC; Workforce
19
     Resources, LLC; and DOES 1–50,
20                                 Defendants.
21
22         Presently before the Court is Defendants Bristol Bay Native Corporation; Glacier
23   Technical Solutions, LLC; and Workforce Resources, LLC’s Motion to Stay Proceedings
24   (“Mot.,” ECF No. 25). Also before the Court is Plaintiffs Abucar Nunow Abikar, Barkadle
25   Sheikh Muhamed Awmagan, Arab Mural Deh, Majuma Madende, Osman Musa
26   Mohamed, Osman Musa Muganga, Rukia Musa, and Fatuma Somow’s Opposition to
27   (“Opp’n,” ECF No. 31) and Defendants’ Reply in Support of (“Reply,” ECF No. 33) the
28   ///

                                                   1
                                                                            18-CV-1700 JLS (AGS)
1    Motion. Having carefully considered the Parties’ arguments and the law, the Court
2    GRANTS Defendants’ Motion.
3                                        BACKGROUND
4          Plaintiffs filed a punitive class action complaint on July 25, 2018, asserting seven
5    causes of action against Defendants. See generally ECF No. 1 (“Compl.”). In the
6    Complaint, Plaintiffs allege Defendants intentionally engaged in a policy and practice of
7    failing to pay wages for all hours worked and overtime hours worked, to provide accurate
8    wage statements, and to pay all wages due upon termination of employment. Id. at ¶ 32.
9          On January 24, 2019, Plaintiffs moved to consolidate this action with a separate,
10   earlier-filed action pending before this Court, Jamil v. Workforce Resources, LLC, No. 18-
11   CV-27 JLS (NLS) (S.D. Cal. filed Jan. 4, 2018) (the “Jamil Action”). See generally ECF
12   No. 13. On January 25, 2019, Defendants moved to dismiss or, alternatively, stay this
13   action pending resolution of the Jamil Action. See generally ECF No. 14. On March 4,
14   2019, the Honorable Gonzalo P. Curiel granted in part and denied in part Defendants’
15   motion to dismiss, denied as moot Plaintiffs’ motion for consolidation, and transferred the
16   case to this Court under the first-to-file rule. See generally ECF No. 20.
17         Defendants filed the instant Motion on April 23, 2019, renewing their request for a
18   stay of this action pending resolution of the Jamil Action. See generally Mot. On
19   September 26, 2019, Defendants in the Jamil Action filed a Notice of Settlement and Joint
20   Motion to Vacate Pending Dates, requesting that the Court vacate the current scheduling
21   deadlines and set a deadline for preliminary approval of the class action settlement. See
22   generally Jamil Action, ECF No. 45. The Court granted Defendants’ request and vacated
23   all pending dates in the Jamil Action. See generally Jamil Action, ECF No. 46. On
24   February 14, 2020, Defendants in the Jamil Action filed a Notice of Proposed Settlement.
25   See generally Jamil Action, ECF No. 52.
26                                     LEGAL STANDARD
27         “[T]he power to stay proceedings is incidental to the power inherent in every court
28   to control the disposition of the cases on its docket with economy of time and effort for

                                                  2
                                                                                  18-CV-1700 JLS (AGS)
1    itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This
2    power to stay proceedings includes the discretion to grant stays “pending resolution of
3    independent proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal.,
4    Ltd., 593 F.2d 857, 863 (9th Cir. 1979). Moreover, “[t]his rule applies whether the separate
5    proceedings are judicial, administrative, or arbitral in character, and does not require that
6    the issues in such proceedings are necessarily controlling of the action before the court.”
7    Id. at 863–64 (citations omitted).
8          The inherent power of district courts to grant stays “calls for the exercise of sound
9    discretion,” by which a court must weigh the competing interests of the parties that would
10   be affected by a grant or denial of a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
11   1962). The Ninth Circuit has identified three competing interests that warrant the closest
12   examination in this analysis: (1) the hardship or inequity upon the non-moving party that
13   would result from granting the stay, (2) the hardship or inequity upon the moving party in
14   being required to go forward after denial of the stay, and (3) the orderly course of justice
15   measured in terms of the simplifying or complicating of issues, proof, and questions of law
16   that could be expected to result from a stay. Id.; see also Lockyer v. Mirant Corp., 398
17   F.3d 1098, 1110 (9th Cir. 2005).
18         The Court must balance the “possible damage [to Plaintiff] which may result from
19   the granting of a stay,” with “the hardship or inequity which [Defendant] may suffer in
20   being required to go forward.” CMAX, 300 F.2d at 268. Additionally, “[t]he party
21   requesting a stay bears the burden of showing that the circumstances justify an exercise of
22   that discretion.” Nken v. Holder, 556 U.S. 418, 433–34 (2009) (citing Clinton v. Jones,
23   520 U.S. 681, 708 (1997); Landis, 299 U.S. at 255). If there is “even a fair possibility that
24   the stay for which [Defendant] prays will work damage to someone else,” then Defendant
25   must show “a clear case of hardship or inequity in being required to go forward.” Landis,
26   299 U.S. at 255.
27   ///
28   ///

                                                   3
                                                                               18-CV-1700 JLS (AGS)
1                                            ANALYSIS
2    I.    Hardship to Plaintiff in Granting a Stay
3          Defendants claim that any “possible damage that may result from the granting of a
4    stay is minimal, particularly because [Plaintiffs] . . . are covered as putative class members
5    in the Jamil action.” Mot. at 10. Plaintiffs counter they will be harmed by a stay because
6    it unnecessarily delays adjudication of their claims for unpaid wages pursuant to the Fair
7    Labor Standards Act (“FLSA”) and conversion. Opp’n at 7–8.
8          For a court to issue a stay, the parties in the two cases need not be the same and the
9    issues need not be identical. Landis, 299 U.S. at 254. The Court recognizes that the Jamil
10   Action does not contain a FLSA or conversion claim, see Opp’n. at 7–8; nonetheless, the
11   Court believes a stay will not create undue hardship or inequity for the Plaintiff. The Court
12   notes, and the parties do not dispute, that there is substantial overlap between the putative
13   classes in this action and the Jamil Action, that the Defendants in this action and the Jamil
14   Action are identical, and that five of Plaintiffs’ seven causes of action are also asserted in
15   the Jamil Action. Opp’n at 13–14. Given the significant similarities between the two
16   cases, the Court concludes that Plaintiffs, as putative class members of the Jamil Action,
17   have an interest in settlement of the Jamil Action. Consequently, the Court is not persuaded
18   that Plaintiffs will be prejudiced by a limited stay pending the settlement of an action in
19   which Plaintiffs themselves have a significant interest.
20         Nonetheless, the Court recognizes the potential harm to Plaintiffs stemming from
21   delayed adjudication of Plaintiffs’ FLSA and conversion claims. This delay, however, is
22   mitigated in part because the Court will only stay this proceeding until the resolution of the
23   Jamil Action, at which time Plaintiffs may request that the Court lift the stay. As stated in
24   Leyva, “a stay should not be granted unless it appears likely the other proceedings will be
25   concluded within a reasonable time in relation to the urgency of the claims presented to the
26   court.” 593 F.2d at 864. Here, any delay in the adjudication of Plaintiffs’ FLSA and
27   conversion claims will be minimal because the parties to the Jamil Action filed a Notice of
28   Settlement on September 26, 2019, and a Notice of Proposed Settlement on February 14,

                                                   4
                                                                                18-CV-1700 JLS (AGS)
1    2020, and the Court will hear the Motion for Settlement in the Jamil Action on April 9,
2    2020.1 A stay will not significantly damage Plaintiffs because it will only be in place for
3    several months and because resolution of the Jamil Action will not bar Plaintiffs from
4    adjudicating their FLSA and conversion claims after the stay is lifted. See In re JPMorgan
5    Chase LPI Hazard Litig., No. C-11-03058 JCS, 2013 WL 3829271, at *3 (N.D. Cal.
6    July 23, 2013).
7            Finally, as noted in Judge Curiel’s March 4, 2019 Order, “Plaintiffs [did] not oppose
8    a stay of the action pending resolution of the Jamil case.” ECF No. 20 at 5. Plaintiffs fail
9    to explain their change of heart. For all these reasons, this factor favors granting a brief
10   stay.
11   II.     Hardship to Defendant Absent a Stay
12           Defendants argue that a refusal to stay this action will result in significant hardship
13   and prejudice to Defendants. Mot. at 10–11. Specifically, Defendants assert that allowing
14   two virtually identical putative class actions to proceed will burden the two Defendants
15   who live in Alaska and Texas, because they will have to make a second trip to San Diego
16   for an early neutral evaluation conference for this action. Id. Additionally, Defendants
17   argue they will have to commence separate discovery with respect to similar issues of law
18   and fact. Id. at 11–12.
19           The Court agrees that not granting a stay “would be burdensome for both parties to
20   spend time, energy, and resources on pretrial and discovery issues” when this case may
21   largely be resolved by the good faith settlement efforts in the Jamil Action. See Alvarez v.
22   T-Mobile USA, Inc., No. CIV. 2:10-2373 WBS GGH, 2010 WL 5092971, at *2 (E.D. Cal.
23   Dec. 7, 2010). Given that Plaintiffs have not demonstrated adequate prejudice from a brief
24   stay, Defendants’ burden in further litigating this action is sufficient to establish a
25
26
     1
       The Court can sua sponte take judicial notice of the docket of the Jamil Action. See, e.g., Headwaters,
27   Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (holding that courts may take judicial
28   notice of dockets in related cases because materials from proceedings in other tribunals are appropriate
     for judicial notice).

                                                        5
                                                                                         18-CV-1700 JLS (AGS)
1    prevailing hardship. In re JPMorgan 2013 WL 3829271 at *5; Lockyer, 398 F.3d at 1112.
2    Consequently, this factor narrowly favors the granting of the requested, limited stay.
3    III.   The Orderly Course of Justice
4           The Court must consider “the orderly course of justice measured in terms of the
5    simplifying or complicating of issues, proof, and questions of law which could be expected
6    to result from a stay.” CMAX, 300 F.2d at 268. “[T]he court may order a stay of the action
7    pursuant to its power to control its docket and calendar and to provide for a just
8    determination of the cases pending before it.” Id. Furthermore, “a district court has
9    inherent power to control the disposition of the causes on its docket in a manner which will
10   promote economy of time and effort for itself, for counsel, and for litigants.” Id.
11          Defendants argue that allowing this action to proceed simultaneously with the Jamil
12   Action would “result in an unnecessary waste of the Court’s and the parties’ resources,
13   while a stay would best serve the interests of judicial economy.” Mot. at 2–3. Plaintiffs
14   counter that, “if [D]efendants [we]re truly concerned about waste of their own resources
15   and the [C]ourt’s, Defendants would/should want to resolve . . . [the] FLSA claims at the
16   same time it resolves Jamil’s state law wage and hour claims.” Opp’n. at 9. As such,
17   Plaintiffs assert judicial economy is best served by the Court denying the stay and sua
18   sponte consolidating the two cases. Id.
19          The Court agrees with Defendants that a stay would best serve the interests of
20   judicial economy and, consequently, the Court declines to grant Plaintiffs’ request for
21   consolidation. The Court finds Defendants’ requested stay to be reasonable given the
22   advanced stage of the settlement negotiations in the Jamil Action, resolution of which will
23   significantly streamline the remaining issues in this case, thereby promoting economy of
24   time and effort for the Parties and the Court. Further, a stay will allow Parties to conserve
25   their resources pending resolution of the Jamil Action. See In re JP Morgan at *5 (holding
26   that when a plaintiff does not demonstrate prejudice, a stay avoids unnecessary
27   expenditures of resources). On the other hand, consolidating this action with the Jamil
28   Action, when the two cases are no longer in similar procedural stages, would unnecessarily

                                                   6
                                                                               18-CV-1700 JLS (AGS)
1    complicate the course of litigation and waste resources for all involved. Therefore, this
2    factor strongly favors a brief stay.
3                                           CONCLUSION
4          The Court finds that each of the three CMAX factors weighs in favor of granting a
5    brief stay of this action pending resolution of the Jamil Action. Further, granting the
6    requested stay would best promote the interests of securing a just, speedy, and inexpensive
7    determination of the action. See Fed. R. Civ. P. 1. Accordingly, the Court GRANTS
8    Defendants’ Motion (ECF No. 25) and STAYS this action in its entirety pending the
9    resolution of the Jamil Action. The Court therefore VACATES all pending deadlines in
10   this action pending resolution of the Jamil Action. The Parties SHALL FILE a joint status
11   report within the earlier of fourteen (14) days of the resolution of the Jamil Action or six
12   (6) months of the electronic docketing of this Order.
13         IT IS SO ORDERED.
14
15   Dated: March 18, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                               18-CV-1700 JLS (AGS)
